                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                                     101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                              BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                   (410) 962-7780
                                                                                               Fax (410) 962-1812


                                                         October 23, 2018

     LETTER TO COUNSEL

             RE:     Coreen I. T. v. Commissioner, Social Security Administration;
                     Civil No. PJM-17-2260

     Dear Counsel:

             On August 20, 2018, I issued a Report and Recommendations, recommending that this case
     be remanded to the Social Security Administration ("SSA") for further proceedings. [ECF No. 37].
     On September 11, 2018, Plaintiff filed a motion for attorneys' fees and costs ("fee petition") under
     the Equal Access to Justice Act ("EAJA"). [ECF No. 38]. United States District Judge Peter J.
     Messitte issued an order adopting my Report and Recommendations on October 2, 2018. [ECF No.
     44]. In the interim, the SSA filed a motion to strike Plaintiff's fee petition on the grounds that it had
     been filed prematurely. [ECF No. 40]. Plaintiff opposes the motion to strike. [ECF No. 43].

             Plaintiff clearly filed her fee petition prematurely. The EAJA provides that a petition seeking
     an award of fees and expenses shall be filed "within thirty days of final judgment in the action." 28
     U.S.C. Sec. 2412(d)(1)(B). In civil cases where the United States or its officer or agency is a party,
     appeals must be filed within 60 days of entry of judgment. Fed. R. App. Proc. 4(a). Here, Judge
     Messitte did not enter judgment until October 2, 2018, meaning that the SSA has until December 3,
     2018 to file an appeal. Plaintiff's fee petition can properly be filed as of December 4, 2018.

             Although the Fourth Circuit has not considered the issue, where fee petitions are
     prematurely filed, other courts have simply treated the petitions as if filed during the thirty-day
     period following the final decision. See, e.g., Smith v. Comm'r, Soc. Sec. Admin., Civ. No. 1:06CV104,
     2008 WL 892753, at *3-4 (collecting cases). Accordingly, unless the SSA files an appeal, Plaintiff's
     fee petition will be treated as if it had been filed on December 4, 2018, and the SSA's response will
     be due on or before December 21, 2018. The SSA's motion to strike [ECF No. 40] is hereby
     DENIED.

            Despite the informal nature of this letter, it should be flagged as an opinion and docketed as
     an order.

                                                         Sincerely yours,

                                                                     /s/

                                                         Stephanie A. Gallagher
                                                         United States Magistrate Judge
